Citation Nr: 1000694	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder with posttraumatic stress disorder (PTSD) 
symptoms, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for anxiety disorder with features of PTSD effective January 
17, 2006 (the date of the claim for service connection).  In 
October 2006, the Veteran filed a notice of disagreement 
(NOD), and the RO issued a statement of the case (SOC) in 
January 2007.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2007.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher initial rating 
of 50 percent for the service-connected psychiatric 
disability, as higher ratings are available. and the 
appellant is presumed to be seeking the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board has expanded the claim on appeal to include extra-
schedular consideration, consistent with the record and what 
the RO has actually adjudicated. 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 17, 2006 effective date of the grant of 
service connection for anxiety disorder with PTSD symptoms, 
the Veteran's psychiatric symptoms have consisted, primarily, 
of irritability and anger outbursts, nightmares, sleep 
impairment, flashbacks, intrusive thoughts, some decreased 
concentration and memory impairment, and difficulty in 
establishing or maintaining effective work and social 
relationships; these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The Veteran's service-connected psychiatric disability 
has not been shown to be so exceptional or unusual as to 
render the schedular criteria inadequate for rating the 
disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for anxiety disorder with PTSD symptoms, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
West Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2006 pre-rating letter provided 
notice as to what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  The February 2006 letter also specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  

Post-rating, the January 2007 SOC set forth the criteria for 
higher ratings for a psychiatric disability (after the 
Veteran's disagreement with the initial rating assigned 
following the grant of service connection).  Also, May and 
June 2008 post-rating letters also set forth the criteria for 
higher ratings, as well as provided general information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the above-described notice, the July 2008 
supplemental SOC (SSOC) reflects readjudication of the claim 
for increase.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records, and the reports of 
March 2006 and July 2008 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, 
on his behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The RO assigned the initial, 50 percent rating under 
Diagnostic Code 9400, for generalized anxiety disorder.  
However, the actual criteria for evaluating psychiatric 
impairment other than eating disorders is set forth in a 
General Rating Formula.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the 
Board finds that the preponderance of the evidence reflects 
that, since the January 17, 2006 effective date of the grant 
of service connection, the Veteran's psychiatric symptoms 
have more nearly approximated the criteria for the initial 50 
percent rating assigned.

A February 2006 VA outpatient treatment record reflects the 
Veteran's complaints of irritability and anger outbursts.  He 
denied suicidal ideation or depression, but expressed concern 
about going on a cruise ship and being in crowds.  

The report of a March 2006 VA examination reflects that the 
Veteran said that he had a history of problems with 
employment, particularly getting along with his bosses.  He 
said that he tended to jump from job to job but has stayed 
employed throughout the years.  He said that he had been 
married 19 years and was close to his wife and daughter, but 
worried about anger and irritability impairing these 
relationships.  He also endorsed decreased concentration, 
insomnia with fatigue, nightmares, and flashbacks.  He denied 
any symptoms associated with depression.  He said that he had 
been prescribed Trazodone for sleep and it had helped quite a 
bit.  He said that he enjoyed going to his daughter's 
softball games and coaching softball and that he was able to 
get along with other coaches and parents.  He said that he 
had a few acquaintances but did not feel like he had any 
close friends.  He also said that he sometimes had feelings 
of guilt and worry about his job security.  He denied 
suicidal ideation or feelings of hopelessness.  He said he 
had a strong physiological response when aggravated or angry, 
but denied panic attacks or feelings of excessive fear or 
anxiety.  

On mental status examination, the Veteran was casually 
dressed and well-groomed.  During the interview, he was 
generally appropriate and made eye contact.  His affect was 
mildly tense, but he did not indicate being significantly 
anxious or depressed.  His speech and thought processes were 
normal.  He was oriented to month, year, and day of the week, 
but gave the wrong date.  He denied any audio or visual 
hallucinations.  During cognitive testing, he exhibited 
significant impairment in focus and concentration with some 
associated impairment in immediate and remote memory.  He was 
diagnosed with anxiety disorder, not otherwise specified 
(NOS) with features of PTSD (on Axis I) and was assigned a 
GAF score of 55 to 60 (on Axis V).  

VA outpatient treatment records reflect that the Veteran 
reported increased symptoms in May 2006, manifested by 
nightmares.  No abnormalities were noted on mental status 
examination.  He was assigned a GAF score of 45. 

In December 2006, he complained of nightmares, but denied 
intrusive thoughts or flashbacks.  His sleep and appetite 
were adequate and he denied depressive symptomatology.  He 
reported an outburst of anger the previous week.  On mental 
status examination, his affect was anxious and his speech was 
slightly pressured with no other abnormalities noted.  A GAF 
score of 60 was assigned. 

In June 2007, he complained of constant irritability and 
outbursts of anger.  He denied depressed mood, suicidal or 
homicidal ideation, or psychotic or manic symptoms.  A GAF 
score of 55 was assigned.  In October 2007, he said he was 
doing well other than periodic intrusive thoughts, a short 
temper, and associated irritability.  He reported good sleep 
and appetite and his mood was euthymic.  On mental status 
examination, it was noted that his affect was mostly content, 
occasionally angry.  His speech was loud, spontaneous, well-
articulated and rapid.  Cognitively, he was well-oriented and 
short-term recall was not impaired.  A GAF score of 65 was 
assigned.  

In April 2008, it was noted that he had a history of PTSD 
with periodic residual anxiety symptom complaints and 
exacerbations.  A GAF score of 65 was assigned.  In June 
2008, he complained of increased irritability.  He said that 
he was sleeping poorly and was having more arguments with his 
wife.  A sleep study was recommended to rule out worsening 
sleep apnea.  A GAF score of 62 was assigned.

The report of a July 2008 VA examination reflects the 
Veteran's complaints of irritability and anger outbursts.  He 
said that he felt "like a time bomb ready to explode."  He 
said that he was always arguing with his wife and was having 
problems at work.  On mental status examination, he was 
neatly dressed and groomed.  He was not withdrawn or 
agitated.  There was no evidence of motor retardation or 
abnormalities and he denied any visual, auditory, or tactile 
hallucinations.  He was oriented times four.  His short- and 
long-term memory were good.  Concentration was unimpaired.  
He denied any obsessive thinking or compulsive behaviors.  In 
describing his mood, he said he was not a happy person and 
was frustrated and angry.  His affect was one of mild 
irritation.  He denied suicidal or homicidal ideation.  He 
endorsed feelings of inadequacy or worthlessness at times and 
said he had feelings of hopelessness a lot.  He said he slept 
approximately 6 hours per night and had nightmares two or 
three times per week.  

The examiner noted that although concentration was unimpaired 
at the time of the interview, the Veteran said he had 
difficulty completing tasks at work, which had resulted in 
being warned several times.  A GAF score of 60 was assigned 
and the examiner noted that the Veteran's symptoms had 
increased since the last VA examination, particularly with 
respect to anger.  The examiner opined that the Veteran's 
psychiatric symptoms had minimal to moderate negative impact 
on employment and caused significant to major interference 
with his social functioning.  

The Board finds that the evidence, as a whole, demonstrates 
that the Veteran's service-connected psychiatric disability 
has been no more than 50 percent disabling.  In this case, 
the competent medical evidence collectively reflects that, 
since the effective date of the grant of service connection, 
the Veteran's psychiatric disability has been characterized 
primarily by irritability and anger outbursts, difficulty 
with sleep, nightmares, intrusive thoughts, and flashbacks, 
decreased concentration, and difficulty in establishing or 
maintaining effective work and social relationships.  During 
the March 2006 VA examination, the Veteran also showed 
impairment in immediate and remote memory, however, VA 
outpatient treatment records and the July 2008 VA examination 
do not show such level of impairment with regard to memory.  
Overall, the Board finds that these symptoms more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity due to certain symptoms, the 
level of impairment contemplated in the currently assigned 50 
percent disability rating.

At no point since the grant of service connection has the 
Veteran's psychiatric symptomatology met the criteria for a 
rating in excess of 50 percent.  As noted above, the 
assignment of the next higher 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the Veteran has not been found 
to have intermittent suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; or other symptoms 
that are characteristic of a 70 percent rating.  In this 
regard, the treatment records and VA examinations have 
consistently noted that the Veteran does not experience 
homicidal or suicidal ideation; that he is oriented to time 
and place; that he communicates normally; and that he 
operates independently.  There also has been no evidence of 
impaired impulse control.  Although the Veteran has had 
problems with interpersonal relationships due to irritability 
and anger outbursts, he has denied any violence and has 
remained close to his wife and daughter.  The Board further 
notes that the Veteran's problems with inter-personal 
relationships at work and socially are contemplated in the 
assigned 50 percent disability rating.

In determining that the criteria for a rating in excess of 50 
percent for the Veteran's service-connected psychiatric 
disability have not been met, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for the 
psychiatric disability in question.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Board also points out that none of the GAF scores 
assigned since the effective date of the grant of service 
connection provides a basis for assignment of any higher 
rating for the Veteran's anxiety disorder with PTSD symptoms.  

Predominantly, the assigned GAF scores have been in the 55-65 
range.  According to the DSM-IV, GAF scores ranging between 
51 and 60 are indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 61 and 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  As these scores 
appear to be indicative of even less impairment that that 
contemplated in the assigned 50 percent rating, they clearly 
do not support assignment of any higher rating. 

The Board notes that in a December 2005 letter, a VA social 
worker and physician assigned a GAF score of 40 and a GAF 
score of 45 was assigned in May 2006.  A GAF score ranging 
from 31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score ranging from 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the medical 
evidence of record does not reflect that the Veteran 
exhibited the symptoms identified in the DSM-IV as indicative 
of such a scores.  In this regard, there has been no evidence 
of suicidal ideation, obsessive thinking or compulsive 
behavior, impaired speech, neglect of family or an inability 
to work.  Additionally, there has been no medical evidence of 
delusions or hallucination and there is no indication that 
the Veteran is incoherent or has grossly inappropriate 
behavior.  Thus, the assigned GAF scores of 40 and 45 are not 
as accurate an indicator of the Veteran's level of 
psychiatric impairment as the predominant GAF scores assigned 
(discussed above), or the actual symptoms shown, which, as 
indicated, do not support assignment of a rating greater than 
50 percent.   

For the above-stated reasons, the Board finds that the 
Veteran's psychiatric disability picture has, since January 
2006, more nearly approximated the criteria for the 50 
percent rather than the 70 percent rating.  See 38 C.F.R. § 
4.7.  As the criteria for the next higher, 70 percent, rating 
are not met, it logically follows that the criteria for 
higher rating of 100 percent likewise are not met.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective of the 
grant of service connection has the disability been shown to 
be so exceptional or unusual as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited to in the January 2007 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson (cited above); and that 
an initial rating in excess of 50 percent for anxiety 
disorder with PTSD symptoms must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 50 percent for anxiety 
disorder with PTSD symptoms, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


